Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In re claim 2, applicant claims “an additional instruction in the one player mode with both the first set of reels and second set of reels having been wagered to evaluate the symbols displayed in the second set of columns of symbol display positions…” however claim 1 already states “in response to operating only in the one player mode […] obscure the base symbols in the second set of reels, such that when the second set of reels are spun, only the trigger symbols on the second set of reels are evaluated in the second set of columns of display positions”.  As such, claim 2 is contradictory to claim 1, as claim 1 requires the base symbols are not evaluated.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US 20100197385) in view of Walker (US 20060258422)
In re claims 1, and 12 Aoki discloses
A memory storing a paytable defining awards for winning combinations of symbols applicable to each of a first set of columns of symbol display positions and a second set of columns of symbol display positions (paragraph 91)
Display a first set of reels corresponding to the first set of columns of symbol display positions, each reel of the first set of reels comprising a plurality of symbols of a symbol set Display a second set of reels corresponding to the second set of columns of symbol display positions, each reel of the second set of reels comprising a plurality of symbols of the symbol set
 (Figure 3.  The left columns are the first set of reels with the right columns being the second set.  Paragraphs 98-99)
Operate in a one player mode or a two player mode responsive to at least one positive credit value wager amount (it is noted by examiner that the current claimset merely requires “operate in a one player mode or a two player mode”, which is claiming the limitations in the alternative.  This one player or two player mode is “responsive to at least one positive credit value wager amount”, thus the broadest reasonable interpretation of the claims only requires either the one player or two player mode responsive to an instruction input, which would also mean that the 
Control, when operating in either the one player mode or a two player mode, each reel of the first set of reels and the second set of reels to spin to a respective stop position to thereby select, at a conclusion of the spinning, symbols that fill the first set of columns of symbol display positions and the second set of columns of symbol display positions (paragraph 133 discloses reel spins for both players, paragraph 132, in a single player mode a player bets two wagering games simultaneously, which would mean that both sets of reels would still spin)
In the two player mode: evaluate the symbols displayed in the first set of columns of symbol display positions based on the pay table and make any awards for winning combinations of symbols to a first player Evaluate the symbols displayed in the second set of columns of symbol display positions based on the pay table and make any awards for winning combinations of symbols to a second player (paragraph 6)
Evaluate the symbols displayed in the first set of columns of symbol display positions and the second set of columns of symbol display positions to determine whether a trigger condition is met and upon the trigger condition being met, conduct additional game play corresponding to the trigger condition for each of the first and second players or (paragraph 147, the bonus game trigger may occur at either players symbol positions and triggers the bonus game for both players)
In the one player mode: evaluate the symbols displayed in the first set of columns of symbol display positions and the second set of columns of symbol display positions based on the pay 
Evaluate the symbols displayed in the first set of columns of symbol display positions to determine whether a trigger condition is met and upon the trigger condition being met, conduct additional game play corresponding to the trigger condition for the first player (paragraph 147.  As noted in paragraph 132, a single player may place a wager on both reels simultaneously)
Aoki fails to disclose in response to operating only in the one player mode determined based on the at least one positive credit value wager amount, obscure the base symbols in the second set of reels, such that when the second set of reels are spun, only the trigger symbols on the second set of reels are evaluated in the second set of columns of display positions, however Walker discloses a free play mode which only evaluates for a particular trigger, such as a jackpot trigger (paragraph 12, “the player then decides to press a ‘bet 0 credits’ button on the slot machine to switch his bet size to zero credits […] in this embodiment the player also doesn’t receive any prizes for winning outcomes, with the lone exception of a $10,000 jackpot prize”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Aoki with Walker in order to allow for a player to ride out a perceived cold streak.
Aoki in view of Walker fails to disclose obscuring the base symbols in the second set of reels, however Loose discloses obscuring all symbols not appearing on an active pay line or not part of a winning outcome (paragraph 46).  This would teach the invention as described in Aoki in view of Walker which teaches a zero wager wherein only jackpot symbols appearing as part of a winning outcome, thus in combination with Loose this would teach obscuring the base symbols as they are not part of a winning outcome.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Aoki in view of Walker with Loose in order to reduce the complexity of what is being shown on the screen so as to make the result clearer to the player.

In re claim 3, Aoki discloses a plurality of buttons for inputting instructions into the electronic gaming machine (paragraph 75)
In re claim 4, Aoki discloses the plurality of buttons comprise virtual buttons displayed on a touch screen display of the electronic machine (paragraph 97)
In re claim 5, Aoki discloses the plurality of buttons comprises reconfigurable physical buttons (paragraph 97, it is noted by examiner that buttons are inherently “reconfigurable” as this is intended use, thus the buttons would need to merely be capable of reconfiguration.  This can occur thru installation of a new software or hardware, for example)
In re claim 6, Aoki discloses the plurality of buttons include at least one button operable to select between the one player mode and the two player mode (paragraph 132)
In re claim 7, Aoki discloses in the two player mode, the plurality of buttons include buttons to enable each of the first player and the second player to independently specify one of a plurality of different wager amounts to apply to symbols displayed in the first set of columns of symbol display positions and the second set of columns of display positions respectively (paragraph 99)
In re claim 11, Aoki discloses the symbol set comprises at least one symbol that can occupy more than one symbol display position and that is evaluate as individual instances of that symbol in respect to each symbol display position occupied (figure 4, the hand symbol is occupying more than one symbol display position)

In re claim 9, Walker discloses in the one player mode the electronic gaming machine activates the one of the plurality of button (paragraph 12)
In re claim 10,Aoki in view of Walker discloses the button corresponding to the zero wager is associated with the second set of columns of symbol display positions (paragraph 12, this button of Walker is corresponding to all columns.  Aoki is relied upon to teach the two sets of columns)
Response to Arguments
Applicant’s amendments overcome the 102 of Aoki however a new rejection is made in view of Walker and Loose
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS H HENRY/       Examiner, Art Unit 3715